       Case 2:17-cv-00954-KG-CG Document 50 Filed 05/12/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JEREMY BELL, et al.,

             Plaintiffs,
v.                                                            CV No. 17-954 KG/CG

MADRON SERVICES, INC., et al.,

             Defendants.

            ORDER RESETTING TELEPHONIC STATUS CONFERENCE
                     AND SETTLEMENT CONFERENCE

      THIS MATTER is before the Court upon conferring with counsel about a mutually

convenient date and time. IT IS HEREBY ORDERED that the settlement conference

scheduled for May 14, 2020, is VACATED. The settlement conference shall be RESET

for Thursday, June 11, 2020, at 9:00 a.m., via Zoom. A telephonic status conference

will be held on Tuesday, June 2, 2020, at 3:00 p.m. to discuss the parties’ positions.

      IT IS FURTHER ORDERED that before June 2, 2020, counsel shall confer with

one another about their clients’ respective positions. On June 2, 2020, at 3:00 p.m.,

counsel shall call Judge Garza’s AT&T line at (877) 810-9415, follow the prompts, and

enter access code 7467959, for a pre-settlement telephonic status conference.

      IT IS SO ORDERED.



                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
